Case 3:18-cv-00153-BJD-PDB Document 256 Filed 05/27/21 Page 1 of 1 PageID 6402




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

                                                             CASE NO:       3:18-cv-153-J-39PDB


 EILEEN TRACI RACE, et al.,

        Plaintiffs,
 v.

 BRADFORD COUNTY, FLORIDA, et al.,

       Defendant.
 ____________________________/

                                     NOTICE OF APPEAL

        Notice is hereby given that the Plaintiffs, EILEEN TRACI RACE, et al., in the above-

 styled case, by and through their counsel of record listed below, hereby appeals to the United

 States Court of Appeals for the Eleventh Circuit the Judgment entered on March 19, 2021, (Doc.

 233), Ordered Denying Plaintiff’s Motion for New Trial entered on May 6, 2021 (Doc. 254), and

 the portions of all orders underlying the Judgment and Order that were adverse to Plaintiffs.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 27, 2021, a true and correct copy of the foregoing
 was electronically filed in the U.S. District Court, Middle District of Florida, Jacksonville
 Division, by using the CM/ECF system which will send a notice of electronic filing to all
 counsel of record.
                                    /s/ Nelson E. Sierra
                                    GREGORY W. LINEBERRY (FL Bar No. 181552)
                                    ALEXANDER D. NOBREGAS (FL Bar No. 1003676)
                                    NELSON E. SIERRA (FL Bar No. 124247)
                                    MICAH E. NIHART (FL Bar No. 1024724)
                                    RONALD E. SHOLES, P.A.
                                    4981 Atlantic Boulevard
                                    Jacksonville, Florida 32207
                                    Ph: 904-309-7801 Fax: 904-721-7474
                                    Primary Email for Eservice:
                                    RonSholesPA-Team1-Eservice@YouHurtWeFight.com
